Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks regarding the double patenting rejection at page 6 has been fully considered and accepted.  Examiner maintains the same rejection until the terminal disclaimer is filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 23 – 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 6, 8, 10 - 22 of copending Application No. 15/741560 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a turbidity measuring device comprising a flow tube, a first transducer arranged to transmit ultrasonic signals through the fluid, a receiver transducer arranged for receiving ultrasonic signals scattered on particles and having a receiving surface which is parallel to a propagation direction of the first ultrasonic wave and a control circuit connected to the first transducer and the receiver transducer (see claim to claim mapping below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (note that the copending application has been allowed however not yet patented).

Claims of Instant Application (16/427836)
 
Claims of copending Application 15/741560
23
 
1
24
 
2
25
 
3
26
 
4
27
 
5
28
 
6,8
29
 
10
30
 
6
31
 
11
32
 
12
33
 
13
34
 
14
35
 
15
36
 
16
37
 
17
38
 
18
39
 
20
40
 
21
42
 
22


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 42, the instant claim recites the limitation “the second section” at line 6 and the limitation “the first ultrasonic wave” at line 8.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of the claim.  In addition, note that the instant claim recites “a first transducer” at line 5.  Is this referring to the “a first transducer” at line 3 or is this a second transducer that generates “a second ultrasound” as indicated at bridging lines 5 – 6.  For examining purposes, Examiner is interpreting the “a first transducer” at line 5 as “a second transducer” which is in line with the limitations of independent claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 26, 32 – 34, 37 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,849,002 to Hach (hereinafter “Hach”) in view of U.S. Patent No. 4,740,709 to Leighton et al. (hereinafter “Leighton”) in view of U.S. Patent Application Publication No. 2004/0194539 A1 to Gysling (hereinafter "Gysling").

Regarding Claims 23 and 42, Hach teaches a device arranged to measure turbidity of a fluid flowing in a flow tube (see abstract, see also Col. 1, lines 5 – 16, and Col. 2, lines 3 - 54 describing determining turbidity of fluids using turbidimeter devices) the device comprising: 
a flow tube (elongated container 14 having a vertical column 18, Fig. 1, see Col. 2, lines 13 – 24) having a through-going opening for passage of a fluid between an inlet and an outlet (see inlet conduit at 16 and a drain opening at 20, Fig. 1, see also Col. 2, lines 13 – 24) and a turbidity measurement section between a first section end and a 
a first transmitter (lamp 24, Fig. 1 transmits a beam of light) arranged to transmit signals (beam of light / rays 36, Fig. 1) through the fluid in the turbidity measurement section so as to provide a first signal between the first and second section ends (see Col. 2, lines 13 - 41),
a receiver transducer (photoelectric cell 12, Fig. 1) arranged for receiving signals scattered on particles in the fluid flowing through the turbidity measurement section (see Col. 2, lines 41 – 54 describing the operation of a light beam that passes down the column 18 and which are partially reflected in a certain proportion as illustrated by rays 38 by turbidity particles suspended in the fluid, and consequently the electrical output of the photoelectric cells 12 is directly dependent upon the reflected light or turbidity of the fluid in the column 18), wherein the receiver transducer (12) has a receiving surface which is parallel to a propagation direction of the first wave (see arrangement at Fig. 1 showing the receiving surface of 12 being parallel to the propagation signal 36 that is being propagated by the light source 24), and
a control circuit (electrical head assembly 22 and recording instrument 28, Fig. 1, see Col. 2, lines 25 – 36) connected to the first transmitter (24) and the receiver transducer (12), the control circuit being arranged to operate the first transmitter (24) and to generate a signal indicative of the turbidity of the fluid (see Col. 2, lines 25 – 54) in response to signals received from the receiver (12).
Even though Hach teaches the first transmitter as being a light source such as lamp 24, Fig. 1 and the receiver transducer as being a photoelectric cells (i.e. sensors) Hach does not explicitly teach the first transmitter (i.e. the light 24) as being a first transducer arranged to transmit ultrasonic signals through the fluid and the receiver transducer (i.e. photoelectric cells 12) as being a receiver transducer arranged for receiving ultrasonic signals.
Leighton, in the field of turbidity measurement, teaches sensors alternative sensors which can be used in the density or turbidity sensors such as ultrasonic detection (see Col. 5, lines 6 – 38).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ultrasonic detection methodology of Leighton into Hach in order to provide improved measurement of properties of liquids without interference from bubbles hence improving overall accuracy of the system.
	Hach in view of Leighton as modified above teaches the claimed invention except for a second transducer arranged to transmit ultrasonic signals through the fluid in the turbidity measurement section, so as to provide a second ultrasonic wave between the second and first section ends, and the control circuit being arranged to operate the first transducer and the second transducer and to generate a signal indicative of the turbidity of the fluid in response to signals received from the receiver transducer and a flow rate of the fluid.
Gysling, in the field of devices for measuring parameters of a flowing mixture, teaches a second transducer arranged to transmit ultrasonic signals (see multiple 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transducer of Gysling into Hach in view of Leighton in order to efficiently and cost effectively determine both flow rate and turbidity of the fluid under test.
  
Regarding Claim 24, Hach in view of Leighton in view of Gysling as modified in claim 23 above teaches the first transducer (24, Fig. 1 of Hach and/or 51, Fig. 5 of Leighton) is arranged at said first section end (top side), and wherein a reflecting element (the photoelectric cell 12 of Hach can act as a reflecting element since the signals get reflected at the surface) is arranged at the second section end (towards the bottom side opposite from the top portion where the light/signal is being emitted) for reflecting the ultrasonic signals (see arrangement of Hach at Fig. 1 and arrangement of Leighton at Fig. 5).  

Regarding Claim 26, Hach in view of Leighton in view of Gysling as modified above teaches the first and second ultrasonic waves have similar frequencies (see paragraphs [0045], [0046] and claim 5 of Gysling describing the frequency of the ultrasonic signal being sufficiently low hence having similar frequencies and reading on the invention as claimed).  

Regarding Claim 32, Hach in view of Leighton in view of Gysling as modified above teaches comprising flow measurement means (see multiple sensing devices 16 that comprise transmitters 18 that transmit ultrasonic signals which is later used to determine multiple parameters including mass flow rate and volumetric flow rate of the fluid as described in the abstract and paragraphs [0002], [0048], [0051], Figs. 2, 5, 17), wherein said flow measurement means comprises the first transducer (16 comprising transmitter 18 and receiver 20, Figs. 2, 17 of Gysling).  

Regarding Claim 33, Hach in view of Leighton in view of Gysling as modified above teach wherein the control circuit is arranged to operate the first transducer in a first and a second operation time interval (see for instance Figs. 10 – 16 of Gysling illustrating different time interval operations in which the control circuit operates), wherein the first and second operation time intervals are not overlapping (the different operational time intervals can be considered as the time when doing the different analysis as shown in Figs. 11, 16 of Gysling), wherein the control circuit is arranged to operate the first transducer for measuring the turbidity of the fluid flowing in the flow tube during the first operation time interval, and wherein the control circuit is arranged to operate the first transducer for measuring the flow rate of the fluid flowing in the flow tube during the second operation time interval (see probe 10 comprising sensor device 16, Fig. 2, abstract, paragraphs [0002], [0034], [0035] of Gysling that measures the speed of sound propagating in a multiphase mixture to determine parameters, such as mixture quality (i.e. turbidity), particle size, mass flow rate, volumetric flow rate of the flow in a pipe, note the different instance of operation of the control circuit as indicated at Figs. 10 – 16, thus reading on the invention as claimed).  

Regarding Claim 34, Hach in view of Leighton in view of Gysling as modified above teaches the control circuit is arranged to operate the first transducer at a first frequency for measuring the turbidity, and is further arranged to operate the first transducer at a second frequency for measuring the flow rate (see probe 10 comprising sensor device 16, Fig. 2, abstract, paragraphs [0002], [0034], [0035] that measures the speed of sound propagating in a multiphase mixture to determine parameters, such as mixture 

Regarding Claim 37, Hach in view of Leighton in view of Gysling as modified in claim 23 above teaches the receiver transducer (52, Fig. 5 of Leighton) is arranged in an opening in a wall of the flow tube (see Fig. 5 of Leighton).

Regarding Claim 38, Hach in view of Leighton in view of Gysling as modified in claim 23 above teaches an acoustic lens or an aperture (a lens 30 with an aperture as shown at Fig. 1, of Hach) arranged in relation to the receiver transducer (12 of Hach), so as to limit a volume of the turbidity measurement section from which ultrasonic signals (see modification in claim 1 above) can reach the receiver transducer (see Col. 2, lines 37 – 54 of Hach).  

Regarding Claim 39, Hach in view of Leighton in view of Gysling as modified above teaches an ultrasonic consumption meter (see ultrasonic sensor device 16 which can be used for determining multiple parameters including fluid flow/meter of Gysling thus reading on the invention as claimed) comprising a device according to claim 23 (see rejection of claim 23 above).

Regarding Claim 40, Hach in view of Leighton in view of Gysling as modified above teaches a plurality of devices according claim 23 wherein each of the plurality of devices Gysling describing usage of multiple sensors which can be used in the sensor system, see also Figs. 5, 6, 17 of Gysling), 
a communication system (see processors 22 and 30, Figs. 2, 17 of Gysling) arranged to mediate said signals indicative of the turbidity of the fluid from the plurality of devices (see modification above), and 
a processor system arranged to analyze said signals indicative of the turbidity of the fluid (see SOS processing unit 30 that is capable of determining parameters such as quality, particle size density (i.e. turbidity) as described at paragraph [0036] of Gysling).  

Regarding Claim 41, Hach in view of Leighton in view of Gysling as modified in claim 23 above teaches the through-going opening of the flow tube defines a flow path for passage of the fluid (elongated container 14 having a vertical column 18, Fig. 1, see Col. 2, lines 13 – 24 of Hach and/or Figs. 2 – 4a of Gysling); 
the first transducer (24, Fig. 1 of Hach and/or 51, Fig. 5 of Leighton and/or 18, Figs. 2, 17 of Gysling) is arranged to transmit ultrasonic signals (see modification above) along a path through the fluid in the turbidity measurement section (see arrangement at Fig. 1 of Hach and/or Fig. 5 of Leighton and/or 18, Figs. 2, 17 of Gysling); and 
the receiver transducer (12 of Hach and/or 52 Fig. 5 of Leighton and/or 20, Figs. 2, 17 of Gysling) is positioned outside of the flow path of the fluid (flow path being the vertical propagation path as indicated at beam 36, Fig. 1 of Hach and/or see flow path Gysling) and outside of the path of the transmitted ultrasound signals (outside of the transmitted signals is along the propagation path 36, of Hach and/or see flow path 12 at Figs. 2, 17, 18 of Gysling).

Claims 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hach in view of Leighton in view of Gysling and further in view of U.S. Patent Application Publication No. 2014/0318225 A1 to Kersey (hereinafter "Kersey").

Regarding Claim 27, Hach in view of Leighton in view of Gysling as modified above teaches the claimed invention except for a frequency of the first ultrasonic wave is a rational number p/q times a frequency of the second wave, or wherein a frequency of the first ultrasonic wave and frequency of the second ultrasonic wave differ by 0.1% to 10%.
Kersey, in the field of particle size or distribution detection in a flow stream in flow pipe systems, teaches a frequency of the first ultrasonic wave is a rational number p/q times a frequency of the second wave, or wherein a frequency of the first ultrasonic wave and frequency of the second ultrasonic wave differ by 0.1% to 10% (see paragraphs [0033], [0034], [0042], [0045] – [0047] of Kersey).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different frequencies of Kersey into Hach in view of Leighton in view of Gysling in order to effectively capture certain particles having a selected size in a flow stream in a flow pipe.  
Regarding Claim 28, Hach in view of Leighton in view of Gysling in view of Kersey as modified above teaches the first and the second ultrasonic waves are standing waves (see abstract of Kersey).  

Regarding Claim 30, Hach in view of Leighton in view of Gysling in view of Kersey as modified above teaches the first ultrasonic wave is a standing wave (see abstract of Kersey).  


Claims 35, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hach in view of Leighton in view of Gysling and further in view of U.S. Patent Application Publication No. 2016/0335875 A1 to Alcorn et al. (hereinafter "Alcorn"). 

Regarding Claim 35, Hach in view of Leighton in view of Gysling as modified above teaches the claimed invention except for a temperature measurement means, wherein said temperature measurement means comprises the first transducer.
Alcorn, in the field of determining flow characteristics of fluid including water quality sensing (see paragraph [0054]), teaches temperature measurement means (210, Fig. 3 of Alcorn), wherein said temperature measurement means comprises the first transducer (the temperature measurement is operationally communicating with the transducers via the processing circuit 142 as seen at Fig. 3 of Alcorn).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature measurement means of Alcorn into Hach in view of Leighton in view of Gysling in 

Regarding Claim 36, Hach in view of Leighton in view of Gysling in view of Alcorn as modified above teaches a first ultrasonic reflector (138, Fig. 2 of Alcorn) arranged to guide ultrasonic signals from the first transducer (134) in a direction of the fluid flowing in the turbidity measurement section (see Fig. 2 where the direction of the fluid is from left to right and the reflector guides the signal from left side to the right side of Alcorn).  

Regarding Claim 43, Hach in view of Leighton in view of Gysling in view of Alcorn as modified above teaches wherein at least one of the plurality of devise is arranged to be a leak indicator in the event the turbidity of the fluid associated with the at least one of the plurality of devices is higher than the turbidity of the fluid associate with a different at least one of the plurality of devices (see Alcorn at paragraphs [0033] describing “The flow detection hub detects fluid characteristics of fluid flow within a fluid system using one or more integral or main flow sensors, as well as a water quality sensor, one or more pressure sensors, one or more temperature sensors, one or more leak detectors, and one or more water source sensors. Using the detected fluid characteristics, the flow detection hub can determine whether a flow event, such as a leak or break, has occurred, as well as determining typical usage patterns and deviations from those patterns. The fluid characteristics and usage patterns can be transmitted to one or more user devices to alert users to leaks, breaks, as well as variations in typical usage” and paragraph [0034] of Alcorn describing “In these embodiments, the flow detection hub Alcorn).


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be conducted upon response from Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861